



Exhibit 10.7


Current Named Executive Officer Salary and Bonus Arrangements for 2020


Base Salaries


The base salaries for 2020 for the following executive officers of Great
Southern Bancorp, Inc. (the "Company") and Great Southern Bank (the "Bank")
currently are as follows:


Name and Title
 
Base Salary
             
William V. Turner
 
$
200,000
 
Chairman of the Board of
 
the Company and the Bank
         

Joseph W. Turner
 
$
380,055
 
President and Chief
 
Executive Officer of the
 
Company and the Bank
         

Rex A. Copeland
 
$
355,354
 
Treasurer of the Company
 
and Senior Vice President and
 
Chief Financial Officer of the Bank
         

Kevin L. Baker
 
$
331,061
 
Vice President and Chief
 
Credit Officer of the Bank
         

John M. Bugh
 
$
330,046
 
Vice President and Chief
 
Lending Officer of the Bank
         

Douglas W. Marrs
 
$
196,193
 
Secretary of the Company and
 
Secretary, Vice President – Operations
 
of the Bank
         

Linton J. Thomason
 
$
184,543
 
Vice President–Information Services
 
of the Bank
         




Description of Bonus Arrangements


Pursuant to his employment agreement with the Company, Mr. Joseph W. Turner is
entitled to an annual cash bonus equal to one percent of the Company's fiscal
year pre-tax earnings.  Mr. William V. Turner is not entitled to an annual cash
bonus pursuant to his employment agreement.  For certain executive officers
whose bonus arrangements are not governed by contract, the Company has
maintained an incentive bonus arrangement under which the officers may earn a
cash bonus of up to 15.75% of the officer's annual base salary, with up to 8.25%
based on the extent to which the Company achieves targeted earnings per share
results and up to 7.50% based on the officer's individual performance. 




